Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application and Claims
Claims 1, 2, 4-11 and 13-18 are pending.
Claims 1, 2, 4, 10, 11 and 13 were amended or newly added in the Applicant’s filing on 9/22/2022.
Claims 3 and 12 were cancelled in the Applicant’s filing on 9/22/2022.
This office action is being issued in response to the Applicant's filing on 9/22/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1, 2, 4-11 and 13-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  

    PNG
    media_image1.png
    127
    251
    media_image1.png
    Greyscale
	The claim(s) recite(s) a method and/or a system configured to perform a method comprising receiving a report for the asset with a set of parameters relating to capitalization of cash flow, wherein the received set of parameters comprises: a value for a debt ‘D’ for the asset; a value for a cost of the debt ‘rd’ for the asset; a value for a tax ‘T’ for the asset; a value for an expected growth rate ‘eg’ for the asset; calculating a value for an enterprise value ‘V’ based on a predetermined estimated short-term adjustment ‘sta’ as the sum of differences in previous years, by calculating three equations to determine ‘V’ and an equivalent cash flow ‘ecf’:





where ‘V’ is an enterprise value, where ‘W’ is a capitalization rate, where ‘cfn’ is a predefined value for the cash flow for the year ‘n,’ where ‘cfi’ is a predefined value for the cash flow for the year ‘i,’ and where ‘ecf’ is an equivalent cash flow; and displaying the enterprise value ‘V’ and the equivalent cash flow ‘ecf,’ wherein ‘n’ is a predefined representative capitalization year such that a capitalized cash flow of the representative year, cfn, is calculated until the first year based on the value of ecf.  
	These limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to calculate a change in the values of an asset, which is a fundamental economic practice and thus grouped as a certain method of organizing human activity. Accordingly, the claim recites an abstract idea.
	Additionally, these limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to calculate a change in the values of an asset, which is a mental process (i.e. the calculation is analogous to a calculation performed within the human mind) and thus grouped into a second classification of abstract ideas. Accordingly, the claim recites an abstract idea.
	Additionally, these limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to calculate a change in the values of an asset reciting specific mathematical concepts (i.e. mathematical relationships, mathematical formulas or equations, and mathematical calculations) and thus grouped into a third classification of abstract ideas. Accordingly, the claim recites an abstract idea.
	This abstract idea is not integrated into a practical application because it fails to recite any computer components beyond that of generically recited computer elements, such as a processor.  The computer elements are recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the using a processor to perform the process amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
	Dependent Claim(s) 2, 4-9 , 11 and 13-18 recite claim limitations that further define the abstract idea recited in respective independent Claim(s) 1 and 10. As such, the dependent claims are also grouped as certain methods of organizing human activity and are also an abstract idea utilizing the same rationale as previously asserted against the independent claims.
	No additional computer components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generically recited computer. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the judicial exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  These claim(s) are also not patent eligible.
	Appropriate correction is requested.

No Prior Art Rejection
	Applicant’s amended claims have overcome the prior art of record. No further prior art has been asserted against the claimed invention.

Response to Arguments
	Applicant’s arguments with respect to the pending claims have been considered.  Arguments pertaining to the previously asserted §101 rejection have been fully considered but are not persuasive and are addressed below.

§101 Rejection
Applicant argues that the claimed invention does not recite a judicial exception and, as such, satisfies Step 2A Prong One of the 2019 §101 Guidelines.
Specifically, the Applicant argues:
In particular, the Examiner alleges that the invention is directed an abstract idea of a method of organizing human activity and also a mental process. Applicant respectfully disagrees. As a practical matter the claimed invention cannot be performed as a mental process. As described in the Jan. 2019 and Oct. 2019 Revised Guidance on 101 claims are not ineligible even if they could be performed by a human if given unlimited time. The revised guidance clarifies that for the claims to be patent ineligible as directed towards mental steps, the claimed invention as a practical matter must be able to be performed in the human mind, which is not the case with claims in the instant application. Slide 65 of the Office’s “2019 Revised Patent Subject Matter Eligibility Guidance Virtual Instructor Led Training (vILT) February 26, 27 and 28, 2019” presentation provides a crucial clarification to the “mental steps” standard when used in the 35 U.S.C. § 101 context, by stating:

It is important that examiners are reasonable in determining whether steps or computations disclosed as being executed could actually be performed mentally or with a pen and paper. The mental process grouping does not include concepts that could not be practically performed in the human mind (e.g. a specific data encryption method).

The claims in the instant application could not as a practical matter be performed in the human mind, as the human mind, or even with a pen and paper, is not capable of performing the steps of the claims as a practical matter at least because certain steps are beyond the scope of what is reasonably achievable by a human’s mind, and certainly performing all of the steps together is not reasonably achievable by a human mind. see Arguments, pp. 12-13.

The Examiner respectfully disagrees.
As noted in the October 2019 Update: Subject Matter Eligibility memorandum, examples of claims that “cannot be practically performed in the human mind” include:
a claim to a specific data encryption method for computer communication involving a several-step manipulation of data, Synopsys, Inc. v. Mentor Graphics Corp. (distinguishing the claims in TQP Development, LLC v. Intuit Inc.). see October 2019 Update: Subject Matter Eligibility, p. 7.

In each of the examples wherein a “concept cannot be practically performed in the human mind,” computer technology is inherently required to perform the method. In the encryption example cited by the Applicant (Synopsys, Inc. v. Mentor Graphics Corp.) a human being is physically incapable of encrypting data (i.e. manipulating electronic data) without a computer tool.
These examples are not analogous to the instant case wherein the computer is receiving financial inputs, performing financial calculations and generating financial outputs. There is no suggestion in the specification or the prior art that a human being is incapable of performing the recited method steps.
Examiner asserts that the claimed invention is analogous to Electric Power Group, LLC v. Alstom, S.A. (Fed. Cir. 2016), “a claim to ‘collecting information, analyzing it, and displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind.” see October 2019 Update: Subject Matter Eligibility, p. 7.
Examiner notes that mere implementation of a mental process on a computer does not inherently negate a finding that the claimed invention recites a mental process. 
As noted in the October 2019 Update: Subject Matter Eligibility memorandum:

By way of example, examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. see October 2019 Update: Subject Matter Eligibility, p. 8.

There is no suggestion in the specification or the prior art that the method is not merely being performed (1) on a generic computer, (2) in a computer environment or (3) using a computer as a tool to perform the concept.
Applicant argues that the claimed invention is analogous to the invention in McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299 (Fed. Cir. 2016). 
However, “[t]he basis for the McRO court's decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters’ that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas.” see Recent Subject Matter Eligibility Decisions memorandum dated 11/2/2016, p. 1.
Unlike McRO, there is no suggestion in the specification or the prior art that computer-related technology, prior to the claimed invention, was unable to perform the claimed financial calculations. 
Examiner notes that the previously asserted §101 rejection also stated that the claimed invention recited an abstract idea under two additional classifications - (1) a fundamental economic practice, a sub-group of certain methods of organizing human activities, and (2) mathematical relationships and formulas. No response was received concerning these two additional categorizations.

Applicant argues that the claimed invention integrates the abstract idea into a practical application and, as such, satisfies Step 2A Prong Two of the 2019 §101 Guidelines.
There are multiple court-defined considerations demonstrating practical application. see October 2019 Update: Subject Matter Eligibility, pp. 10-12. However, the Applicant does not state which of the considerations are applicable to the claimed invention.
Applicant does assert:
Applicant asserts that the claimed invention provides a practical application of generating repeatable reliable predictions in a manner that is beyond what a human can do, providing predictions faster than previously possible and also providing the ability to act accordingly, as described for example in paragraph [0041] of the present application. Additionally, Applicant asserts that the claimed invention presents data in a user-friendly way despite the large amount of input data so as to allow a human user to reach a decision more effectively, due to the ability to view the equivalent cash flow and the short-term effect as a single parameter compared to previous methods displaying a plurality of different variables, as described for example in paragraph [0083] of the present application. see Arguments, p. 14.

Assuming that the Applicant is arguing that the claimed invention results in an improvement in the functioning of a computer, or other technology or technical field, the Examiner respectfully disagrees. see October 2019 Update: Subject Matter Eligibility, p. 8.
The court in Electric Power Group LLC v. Alstom SA (Fed. Cir. 2016) stated:
The claims here are unlike the claims in Enfish. There, we relied on the distinction made in Alice between, on one hand, computer-functionality improvements and, on the other, uses of existing computers as tools in aid of processes focused on “abstract ideas” (in Alice, as in so many other § 101 cases, the abstract ideas being the creation and manipulation of legal obligations such as contracts involved in fundamental economic practices). Enfish, 822 F.3d at 1335-36; see Alice, 134 S. Ct. at 2358-59. That distinction, the Supreme Court recognized, has common-sense force even if it may present line-drawing challenges because of the programmable nature of ordinary existing computers. In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335-36; see Bascom, 2016 U.S. App. LEXIS 11687, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. see Electric Power Group LLC v. Alstom SA, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) – emphasis added.

The claimed invention is not an improvement to computer technology or computer functionality. Rather, the claimed invention is applying a computer’s existing capabilities to implement a particular abstract idea. As in Electric Power Group, the focus of the claimed invention is not on an improvement in computers as tools but on improving an abstract idea (i.e. calculating a value) that use computers as tools.
As to the method being more “repeatable” or “faster,” those benefits are generic benefits derived from mere automation of the mental process on a computer system, FairWarning IP, LLC v. Iatric System, Inc. (Fed. Cir. 2016) stated:
At the same time, we note that, in viewing the facts in FairWarning's favor, the inability for the human mind to perform each claim step does not alone confer patentability. As we have explained, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” Bancorp Servs., 687 F.3d at 1278. see FairWarning IP, LLC v. Iatric System, Inc., 120 USPQ2d 1293, 1296 (Fed. Cir. 2016) - emphasis added.
As in FairWarning, computer implementation of an otherwise abstract idea (i.e. calculating a value) does not make the claimed invention patent eligible as being “rooted in computer technology.”

	Applicant argues that the additional elements amount to “significantly more” than the abstract idea as the additional elements are not “well-understood, routine, conventional activity previously known to the industry” and, as such, satisfies Step 2B of the 2019 §101 Guidelines. 
The Examiner respectfully disagrees.
To qualify as “significantly more” than the abstract idea, computer implementation must involve more than performance of “well-understood, routine, [and] conventional activities” previously known in the computer industry.  However, the functions performed by the computer system in the claimed invention are well-understood, routine and conventional computer functions.
Receiving data (i.e. a report) over a network is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II). Additionally, mere data gathering is insignificant extra-solution activity. see MPEP §2106.05(g).
Performing repetitive calculations and generating an resultant of said calculation is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II).
The claimed invention may be applying those computer functions in a novel and/or non-obvious way to enable the abstract idea but the computer functions, the underlying computer functions, are well-understood, routine and conventional computer functions. Therefore, the additional claim limitations do not amount to “significantly more” than the abstract idea.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        October 24, 2022